

113 HR 3463 IH: Border Patrol Pay Reform Act of 2013
U.S. House of Representatives
2013-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3463IN THE HOUSE OF REPRESENTATIVESNovember 13, 2013Mr. Chaffetz (for himself, Mrs. Miller of Michigan, Mr. Farenthold, Mr. O’Rourke, Mr. Barber, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to ensure proper manpower on the United States border and to provide for reforms to rates of pay for Border Patrol agents.1.Short titleThis Act may be cited as the Border Patrol Pay Reform Act of 2013.2.Border patrol rate of pay(a)PurposeThe purposes of this section are—(1)to strengthen the U.S. Customs and Border Protection and to ensure that Border Patrol agents are sufficiently ready to conduct necessary work and will perform overtime hours in excess of a 40-hour workweek based on the needs of the employing agency; and(2)to ensure that U.S. Customs and Border Protection has the flexibility to cover shift changes and retains the right to assign scheduled and unscheduled work for mission requirements and planning based on operational need.(b)Rates of paySubchapter V of chapter 55 of title 5, United States Code, is amended by inserting after section 5549 the following:5550.Border patrol rate of pay(a)DefinitionsIn this section—(1)the term available to work, as used with respect to a Border Patrol agent, means that such agent is generally and reasonably accessible by U.S. Customs and Border Protection to perform unscheduled duty based on the needs of U.S. Customs and Border Protection;(2)the term Border Patrol agent means an individual who is performing functions included under position classification series 1896 (Border Patrol Enforcement) of the Office of Personnel Management, or any successor thereto, including, in the case of an individual performing the aforementioned functions, while such individual is performing covered border patrol activities;(3)the term covered border patrol activities, as used with respect to a Border Patrol agent, means—(A)detecting and preventing illegal entry and smuggling of aliens, commercial goods, narcotics, weapons, or contraband into the United States;(B)arresting individuals suspected of conduct described in subparagraph (A);(C)attending training authorized by U.S. Customs and Border Protection;(D)being on approved annual, sick, or administrative leave;(E)being on ordered travel status;(F)being on official time, within the meaning of section 7131;(G)being on excused absence with pay for relocation purposes;(H)being on light duty due to injury or disability;(I)performing administrative duties or mission critical work assignments while maintaining law enforcement authority;(J)caring for the canine assigned to the Border Patrol agent, which may not exceed 1 hour per day; or(K)engaging in an activity similar to an activity described in any of the preceding subparagraphs while temporarily away from the regular duty assignment of the Border Patrol agent;(4)the term level 1 border patrol rate of pay, as used with respect to a Border Patrol agent, means the rate equal to 1.25 times the hourly rate of basic pay otherwise applicable to such agent;(5)the term level 2 border patrol rate of pay, as used with respect to a Border Patrol agent, means the rate equal to 1.125 times the hourly rate of basic pay otherwise applicable to such agent; and(6)the term work period means a 14-day biweekly pay period.(b)Receipt of border patrol rate of pay(1)Voluntary election(A)In generalNot later than 30 days before the first day of each year beginning after the date of enactment of this section, a Border Patrol agent shall make an election as to whether such agent shall, for such year—(i)be assigned to the level 1 border patrol rate of pay;(ii)be assigned to the level 2 border patrol rate of pay; or(iii)decline both the level 1 and the level 2 border patrol rates of pay.(B)ProceduresThe Director of the Office of Personnel Management shall establish procedures for an election under subparagraph (A).(C)Information regarding electionNot later than 60 days before the first day of each year beginning after the date of the enactment of this section, U.S. Customs and Border Protection shall provide each Border Patrol agent with information regarding each type of election available under subparagraph (A) and how to make such an election.(D)Failure to electA Border Patrol agent who fails to make a timely election under subparagraph (A) shall be deemed to have made an election under clause (i) thereof.(E)Sense of CongressIt is the sense of Congress that U.S. Customs and Border Protection should take such action as is necessary to ensure that not more than 10 percent of the Border Patrol agents stationed at a location decline to be assigned to the level 1 border patrol rate of pay or the level 2 border patrol rate of pay.(2)Level 1 border patrol rate of payFor a Border Patrol agent who has in effect an election under paragraph (1)(A)(i)—(A)the Border Patrol agent shall be scheduled to work for 5 days per week—(i)8 hours of regular time per day; and(ii)2 additional hours of scheduled overtime on each day such agent is scheduled to work under clause (i);(B)for the hours of regular time work described in subparagraph (A)(i), the Border Patrol agent shall receive pay at the level 1 border patrol rate of pay;(C)for the hours of regularly scheduled overtime work described in subparagraph (A)(ii), the Border Patrol agent shall not receive—(i)additional compensation under this section or any other provision of law; or(ii)compensatory time off;(D)any hours during which the Border Patrol agent is available to work during a work period shall be included in the hours of regular time or regularly scheduled overtime scheduled under subparagraph (A);(E)the Border Patrol agent shall receive compensatory time off or pay at the overtime hourly rate of pay for hours of work in excess of 100 hours during a work period, as determined in accordance with section 5542(a)(7); and(F)the Border Patrol agent shall be charged leave in increments of 8 hours for 1 shift of leave, regardless of the length of the shift.(3)Level 2 border patrol rate of payFor a Border Patrol agent who has in effect an election under paragraph (1)(A)(ii)—(A)the Border Patrol agent shall be scheduled to work for 5 days per week—(i)8 hours of regular time per day; and(ii)1 additional hour of scheduled overtime during on each day such agent is scheduled to work under clause (i);(B)for the hours of regular time work described in subparagraph (A)(i), the Border Patrol agent shall receive pay at the level 2 border patrol rate of pay;(C)for the hours of regularly scheduled overtime work described in subparagraph (A)(ii), the Border Patrol agent shall not receive—(i)additional compensation under this section or any other provision of law; or(ii)compensatory time off;(D)any hours during which the Border Patrol agent is available to work during a work period shall be included in the hours of regular time or regularly scheduled overtime scheduled under subparagraph (A);(E)the Border Patrol agent shall receive compensatory time off or pay at the overtime hourly rate of pay for hours of work in excess of 90 hours during a work period, as determined in accordance with section 5542(a)(7); and(F)the Border Patrol agent shall be charged leave in increments of 8 hours for 1 shift of leave, regardless of the length of the shift.(4)Basic border patrol rate of payFor a Border Patrol agent who has in effect an election under paragraph (1)(A)(iii)—(A)the Border Patrol agent shall be scheduled to work 8 hours of regular time per day, 5 days per week;(B)any hours during which the Border Patrol agent is available to work during a work period shall be included in the hours of regular time scheduled under subparagraph (A); and(C)the Border Patrol agent shall receive compensatory time off or pay at the overtime hourly rate of pay for hours of work in excess of 80 hours during a work period, as determined in accordance with section 5542(a)(7).(c)Eligibility for other premium payA Border Patrol agent—(1)shall receive premium pay for night work in accordance with subsections (a) and (b) of section 5545 and Sunday and holiday pay in accordance with section 5546, without regard to the election of the Border Patrol agent under subsection (b)(1)(A), except that section 5546(d) shall not apply and eligibility for pay for, and the rate of pay for, any overtime work shall be determined in accordance with this section and section 5542(a)(7); and(2)shall not be eligible for any other form of premium pay under this title, except as provided in section 5542(a)(7).(d)Treatment as basic payAny pay received at the level 1 border patrol rate of pay or the level 2 border patrol rate of pay or pay described in subsection (b)(3)(B) shall be treated as part of basic pay for—(1)purposes of sections 5595(c), 8114(e), 8331(3), and 8704(c);(2)any other purpose that the Office of Personnel Management may by regulation prescribe; and(3)any other purpose expressly provided for by law.(e)Authority To require overtime workNothing in this section shall be construed to limit the authority of U.S. Customs and Border Protection to require a Border Patrol agent to perform hours of overtime work in accordance with the needs of U.S. Customs and Border Protection, including if needed in the event of a local or national emergency..(c)Overtime workSection 5542(a) of title 5, United States Code, is amended by adding at the end the following:(7)(A)In this paragraph, the term Border Patrol agent has the meaning given such term in section 5550.(B)Notwithstanding the matter preceding paragraph (1) or paragraphs (1) and (2), for a Border Patrol agent who has in effect an election to be assigned to the level 1 border patrol rate of pay under section 5550(b)(1)(A)(i)—(i)except as provided in subparagraph (E), hours of work in excess of 100 hours during a 14-day biweekly pay period shall be overtime work; and(ii)the Border Patrol agent—(I)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs (1) and (2)) for hours of overtime work that are officially ordered or approved in advance of the work assignment; and(II)shall receive compensatory time off for any hours of overtime work that are not hours of overtime work described in subclause (I).(C)Notwithstanding the matter preceding paragraph (1) or paragraphs (1) and (2), for a Border Patrol agent who has in effect an election to be eligible for the level 2 border patrol rate of pay under section 5550(b)(1)(A)(ii)—(i)except as provided in subparagraph (E), hours of work in excess of 90 hours during a 14-day biweekly pay period shall be overtime work; and(ii)the Border Patrol agent—(I)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs (1) and (2)) for hours of overtime work that are officially ordered or approved in advance of the work assignment; and(II)shall receive compensatory time off for any hours of overtime work that are not hours of overtime work described in subclause (I).(D)Notwithstanding the matter preceding paragraph (1) or paragraphs (1) and (2), for a Border Patrol agent who has in effect an election under section 5550(b)(1)(A)(iii)—(i)except as provided in subparagraph (E), hours of work in excess of 80 hours during a 14-day biweekly pay period shall be overtime work; and(ii)the Border Patrol agent—(I)shall receive pay at the overtime hourly rate of pay (as determined in accordance with paragraphs (1) and (2)) for hours of overtime work that are officially ordered or approved in advance of the work assignment; and(II)shall receive compensatory time off for any hours of overtime work that are not hours of overtime work described in subclause (I).(E)(i)Except as provided in clause (ii), during a 14-day biweekly pay period, a Border Patrol agent shall not perform and may not receive compensatory time off for more than 8 hours of overtime work.(ii)U.S. Customs and Border Protection may, as it determines appropriate, waive the limitation under clause (i) for hours of overtime work, but such waiver must be approved in advance of any work being performed that would be subject to compensatory time under subsection (B)(ii)(II), (C)(ii)(II), or (D)(ii)(II).(F)A Border Patrol agent—(i)may not earn more than 240 hours of compensatory time off during a year; and(ii)shall use any hours of compensatory time off not later than 1 year after the date on which the compensatory time off is accrued..(d)Technical and conforming amendments(1)Section 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended—(A)in paragraph (16), by striking or after the semicolon;(B)in paragraph (17), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(18)any employee who is a Border Patrol agent, as defined in section 5550(a) of title 5, United States Code..(2)The table of sections for chapter 55 of title 5, United States Code, is amended by inserting after the item relating to section 5549 the following:5550. Border patrol rate of pay..